EXHIBIT 10.52

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of May 2, 2011,
is by and among Array BioPharma Inc., a Delaware corporation (the “Company”),
and Deerfield Private Design Fund, L.P., a Delaware limited partnership,
Deerfield Private Design International, L.P., a Delaware limited partnership,
Deerfield Partners, L.P., a Delaware limited partnership and Deerfield
International Limited, a British Virgin Island corporation (collectively the
“Investors”).

 

RECITALS

 

WHEREAS, the Company has filed with the Securities and Exchange Commission (the
“Commission”) the Registration Statement (as defined below) relating to the
offer and sale from time to time of the Company’s securities, including shares
of its preferred stock, par value $0.001 per share (“Preferred Stock”);

 

WHEREAS, the Board of Directors of the Company has authorized the creation of a
new series of Preferred Stock designated as Series B Convertible Preferred Stock
(“Series B Preferred Stock”);

 

WHEREAS, the Company is offering for sale shares of Series B Preferred Stock,
which shares shall be registered pursuant to the Registration Statement;

 

WHEREAS, certain of the Investors desire to purchase from the Company the
Investor Shares (as defined below) on the terms and conditions set forth herein;

 

WHEREAS, the Investors hold warrants (the “Warrants”) to purchase an aggregate
of 12,000,000 shares of the Common Stock of the Company;

 

WHEREAS, the Company and the Investors are parties to a Facility Agreement,
dated as of April 29, 2008 (as amended, the “2008 Facility Agreement”) and a
Facility Agreement, dated as of May 15, 2009 (the “2009 Facility Agreement” and
together with the 2008 Facility Agreement, the “Facility Agreements”); and

 

WHEREAS, in connection with the purchase of the Investor Shares, the parties
desire to extend the term of the Warrants and to amend certain provisions of the
Facility Agreements.

 

NOW, THEREFORE, in consideration of the foregoing recitals (which are deemed to
be a part of this Agreement), mutual covenants, representations, warranties and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.     Definitions.  As used herein, the following terms have the meanings
indicated:

 

“Acknowledgment” shall mean a Direction and Acknowledgment, the form of which is
annexed hereto as Exhibit C.

 

“Business Day” means any day other than Saturday, Sunday or a day on which banks
in the City of New York are authorized or required to be closed.

 

“Certificate of Designation” means the Certificate of Designation of
Preferences, Rights and Limitations of the Series B Convertible Preferred Stock,
in the form attached hereto as Exhibit A.

 

“knowledge” means with1 respect to any statement made to the Company’s
knowledge, that statement is based upon the actual knowledge of the Company’s
Chief Executive Officer and the Company’s Vice President, General Counsel and
Secretary.

 

--------------------------------------------------------------------------------


 

“Letter Agreement” shall mean the Letter Agreement amending the Facility
Agreements in the form annexed hereto as Exhibit B.

 

“Loss” shall have the meaning set forth in Section 5 hereof.

 

“Person” shall mean any individual, partnership, limited liability company,
joint venture, firm, corporation, association, trust or other enterprise or any
government or political subdivision or any agency, department or instrumentality
thereof.

 

“Prospectus” shall have the meaning set forth in Section 4(b)(7) hereof.

 

“Prospectus Supplement” shall mean the prospectus supplement filed regarding the
Investor Shares with the Commission pursuant to Rule 424(b) promulgated under
the Securities Act (“Rule 424(b)”) and deemed to be part of the Registration
Statement at the time of effectiveness.

 

“Registration Statement” shall mean the registration statement on Form S-3 (File
No. 333-155221), including a prospectus, and including all amendments and
supplements thereto (including the Prospectus Supplement), relating to the offer
and sale of certain of the Company’s Preferred Stock, including the Investor
Shares (as defined below).  References herein to the term “Registration
Statement” as of any date shall mean such effective registration statement, as
amended or supplemented to such date, including all information and documents
incorporated by reference therein as of such date.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Warrant Amendments” shall mean amendments to the Warrants extending their
respective terms to June 30, 2016.

 

2.     Purchase of Series B Preferred Stock.  Subject and pursuant to the terms
and conditions set forth in this Agreement, the Company agrees that it will
issue and sell to the Investors, and the Investors agree that they will purchase
from the Company, the number of shares of Series B Preferred Stock set forth
opposite their respective names on Schedule 1 attached hereto (the “Investor
Shares”).  The aggregate purchase price for the Investor Shares shall be
$30,000,000 (the “Aggregate Purchase Price”) and the purchase price for each
share of Series B Preferred Stock is set forth on Schedule 1 hereto. The closing
of the purchase and sale of the Investor Shares will take place at 9:00 a.m.,
Eastern time, on May 3, 2011, or such other date or time as the parties may
agree upon in writing (the “Closing”).

 

3.     Deliveries at Closing.

 

(a)   Deliveries by the Investors.  At the Closing, the Investors shall apply or
cause to be applied the Aggregate Purchase Price to reduce the outstanding
balance under the Facility Agreements by $30,000,000 and deliver to the Company
an executed Direction and Acknowledgment in the form annexed hereto as
Exhibit C.

 

(b)   Deliveries by the Company.  At the Closing, the Company shall

 

(1)           deliver to each Investor listed on Schedule 1 stock certificates
in the form attached hereto as Exhibit D registered in the name of such Investor
evidencing the number of Investor Shares purchased by each such Investor;

 

(2)           deliver evidence satisfactory to the Investors, that the
Certificate of Designation has been filed with the Secretary of State of
Delaware and has become effective on or prior to the Closing;

 

(3)           deliver to each Investor an executed Warrant Amendment with
respect to each of the Warrants held by such Investor; and

 

2

--------------------------------------------------------------------------------


 

(4)           deliver to the Investors an executed Direction and Acknowledgment
in the form annexed hereto as Exhibit C.

 

4.     Representations, Warranties, Covenants and Agreements.

 

(a)   Investor Representations, Warranties and Covenants.  Each Investor
represents, warrants, covenants and agrees as follows as of the date hereof and
as of the Closing:

 

(1)           Investor has received and reviewed copies of the Registration
Statement and the Prospectus, including all documents and information
incorporated by reference therein and amendments thereto, and understands that
no Person has been authorized to give any information or to make any
representations that were not contained in the Registration Statement and the
Prospectus, and Investor has not relied on any such other information or
representations in making a decision to purchase the Investor Shares.  Investor
hereby consents to receiving delivery of the Registration Statement and the
Prospectus, including all documents and information incorporated by reference
therein and amendments thereto, by electronic mail or by accessing the EDGAR
database on the Commission’s website.  Investor understands that an investment
in the Company involves a high degree of risk for the reasons, among others, set
forth under the caption “Risk Factors” in the Prospectus.

 

(2)           Investor acknowledges that it has sole responsibility for its own
due diligence investigation and its own investment decision, and that in
connection with its investigation of the accuracy of the information contained
or incorporated by reference in the Registration Statement and the Prospectus
and its investment decision, Investor has not relied on any representation or
information, as the case may be, not set forth in this Agreement, the
Registration Statement or the Prospectus, or any Person affiliated with the
Company or on the fact that any other Person has decided to purchase the
Investor Shares.

 

(3)           The execution and delivery of this Agreement by Investor and the
performance of this Agreement and the consummation by Investor of the
transactions contemplated hereby have been duly authorized by all necessary
corporate or partnership action of Investor, as applicable, and this Agreement,
when duly executed and delivered by Investor, will constitute a valid and
legally binding instrument, enforceable in accordance with its terms against
Investor, except as enforcement hereof may be limited by the effect of any
applicable bankruptcy, insolvency, reorganization or similar laws or court
decisions affecting enforcement of creditors’ rights generally and except as
enforcement hereof is subject to general principles of equity (regardless of
whether enforcement is considered in a proceeding in equity or at law).

 

(4)           The Investors agree to execute and deliver the Direction and
Acknowledgement simultaneously with the Closing.

 

(b)   Company Representations, Warranties and Covenants.  The Company hereby
represents, warrants, covenants and agrees as follows as of the date hereof and
as of the Closing:

 

(1)           The Company has been duly incorporated and has a valid existence
and the authorization to transact business as a corporation under the laws of
the State of Delaware, with corporate power and authority to own its properties
and conduct its business as described in the Prospectus, and has been duly
qualified as a foreign corporation for the transaction of business and is in
good standing under the laws of each other jurisdiction in which it owns or
leases properties or conducts any business so as to require such qualification,
except for such jurisdictions wherein the failure to be so qualified and in good
standing would not individually or in the aggregate have a material adverse
effect on the business, results of operations or financial condition of the
Company and its subsidiaries taken as a whole (a “Material Adverse Effect”).

 

(2)           Each subsidiary of the Company has been duly organized or
incorporated and is validly existing under the laws of its jurisdiction of
incorporation or organization, with power and authority to own its properties
and conduct its business as described in the Prospectus, and has been duly
qualified for the transaction of business and is in good standing under the laws
of each other jurisdiction in which it owns or leases properties or conducts any
business so as to require such qualification, except for such jurisdictions
wherein the failure to be so qualified and in good standing would not
individually or in the aggregate have a Material Adverse Effect.  Except as

 

3

--------------------------------------------------------------------------------


 

disclosed by the Company’s periodic reports filed with the Commission and except
as required pursuant to this Agreement, and as of the date of the most recent
periodic report filed by the Company, there are no outstanding (i) securities of
the Company or any of the subsidiaries of the Company which are convertible into
or exchangeable for shares of capital stock or voting securities of any
subsidiary of the Company or (ii) options or other rights to acquire from the
Company or any subsidiary of the Company, or other obligation of the Company or
any subsidiary of the Company to issue, any capital stock, voting securities or
securities convertible into or exchangeable for capital stock or voting
securities of any subsidiary of the Company (collectively, the “Subsidiary
Securities”).  There are no outstanding obligations of the Company or any
subsidiary of the Company to repurchase, redeem or otherwise acquire any
outstanding Subsidiary Securities, except pursuant to the terms of the Warrants.

 

(3)           The execution, delivery and performance of this Agreement by the
Company and the consummation of the transactions contemplated hereby are within
the corporate powers of the Company and have been duly authorized by all
necessary corporate action on the part of the Company, and this Agreement, when
duly executed and delivered by the parties hereto, will constitute a valid and
legally binding instrument of the Company enforceable in accordance with its
terms, except as enforcement hereof may be limited by the effect of any
applicable bankruptcy, insolvency, reorganization or similar laws or court
decisions affecting enforcement of creditors’ rights generally and except as
enforcement hereof is subject to general principles of equity (regardless of
whether enforcement is considered in a proceeding in equity or at law).

 

(4)           The Investor Shares have been duly authorized by the Company, and
when issued and delivered by the Company against payment therefor in accordance
with the terms of this Agreement, the Investor Shares will be validly issued,
fully paid and nonassessable, and will conform to the description of the
Series B Preferred Stock contained in the Prospectus.

 

(5)           The Company has reserved from its duly authorized capital stock a
number of shares of Common Stock sufficient for issuance of all shares of Common
Stock issuable upon the conversion of all shares of Series B Preferred Stock
(the “Conversion Shares”). The Conversion Shares, when issued pursuant to the
terms of the Certificate of Designation, shall be validly issued, fully paid and
nonassessable.

 

(6)           The execution and delivery of this Agreement do not, and the
compliance by the Company with the terms hereof will not, (i) violate the
Amended and Restated Certificate of Incorporation (as amended to date) of the
Company or the By-Laws (as amended to date) of the Company, (ii) result in a
breach or violation of any of the terms or provisions of, or constitute a
material default under, any indenture, mortgage, deed of trust, loan agreement
or other agreement or instrument to which the Company or any of its subsidiaries
is a party or by which the Company or any of its subsidiaries is bound or to
which any of their properties or assets are subject, or (iii) result in a
violation of, or failure to be in compliance with, any applicable statute or any
order, judgment, decree, rule or regulation of any court or governmental,
regulatory or self-regulatory agency or body having jurisdiction over the
Company or any of its subsidiaries or any of their properties or assets, except
where such breach, violation, default or the failure to be in compliance would
not individually or in the aggregate have a Material Adverse Effect or adversely
affect the ability of the Company to issue and sell the Investor Shares; and no
consent, approval, authorization, order, registration, filing or qualification
of or with any such court or governmental, regulatory or self-regulatory agency
or body is required for the valid authorization, execution, delivery and
performance by the Company of this Agreement or the issuance of the Investor
Shares, except for the filing of a Form 8-K, the filing of the Prospectus
Supplement, the filing of the Certificate of Designation (which is required to
be filed and effective prior to the Closing in accordance with
Section 3(b)(2) hereof), the filing of a Notification of Listing of Additional
Shares with The NASDAQ Stock Market LLC, and for such consents, approvals,
authorizations, registrations, filings or qualifications as may be required
under state securities or “blue sky” laws.

 

(7)           The Company meets the requirements for use of Form S-3 under the
Securities Act.  The Registration Statement, which covers the Investor Shares
and the Conversion Shares, including a form of prospectus and such amendments or
supplements to such Registration Statement as may have been required prior to
the date of this Agreement, has been prepared by the Company under the
provisions of the Securities Act, has been filed with the Commission, has been
filed with and declared effective by the Commission and incorporates by
reference documents which the Company has filed in accordance with the
provisions of the Securities Exchange Act

 

4

--------------------------------------------------------------------------------


 

of 1934, as amended (the “Exchange Act”).  The Company has prepared a Prospectus
Supplement to the prospectus included in the Registration Statement referred to
above, setting forth the terms of the offering and sale of the Investor Shares
and the Conversion Shares and additional information concerning the Company and
its business and will promptly file the Prospectus Supplement with the
Commission pursuant to Rule 424(b).  No stop order suspending the effectiveness
of the Registration Statement or any post-effective amendment thereto, or any
part thereof, has been issued and served on the Company, and no proceedings for
that purpose are pending or, to the knowledge of the Company, threatened by the
Commission.  The form of prospectus included in the Registration Statement as of
the date hereof, as amended or supplemented from time to time (including the
Prospectus Supplement), is referred to herein as the “Prospectus.”  Any
reference herein to the Registration Statement, the Prospectus or any amendment
or supplement thereto shall be deemed to refer to and include the documents
incorporated (or deemed to be incorporated) by reference therein, and any
reference herein to the terms “amend,” “amendment” or “supplement” with respect
to the Registration Statement or Prospectus shall be deemed to refer to and
include the filing after the execution hereof of any document with the
Commission deemed to be incorporated by reference therein.  As of the close of
business on May 2, 2011, at least a number of shares of Common Stock and
Series B Preferred Stock equal to the number of Investor Shares and Conversion
Shares were available for issuance pursuant to the Registration Statement, which
permits the issuance of the Investor Shares and the Conversion Shares in the
manner contemplated by this Agreement.

 

Each part of the Registration Statement, when such part became or becomes
effective, and the Prospectus and any amendment or supplement thereto, on the
date of filing thereof with the Commission and at the date hereof and the date
of the Closing, did or will in all material respects comply with all applicable
provisions of the Securities Act and the Exchange Act. Each part of the
Registration Statement, when such part became or becomes effective, did not or
will not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein not misleading.  The Prospectus and any amendment or
supplement thereto, on the date of filing thereof with the Commission, did not
or will not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.  The foregoing
representations and warranties in this Section 4(b)(7) do not apply to any
statements or omissions made in reliance on and in conformity with information
relating to the Investors furnished in writing to the Company by the Investors
specifically for inclusion in the Registration Statement or Prospectus or any
amendment or supplement thereto.

 

(8)           The consolidated financial statements and financial schedules of
the Company included or incorporated by reference in the Registration Statement
and the Prospectus have been prepared in conformity with generally accepted
accounting principles (except, with respect to the unaudited consolidated
financial statements, for the footnotes and subject to customary audit
adjustments) applied on a consistent basis, are consistent in all material
respects with the books and records of the Company, and accurately present in
all material respects the consolidated financial position, results of operations
and cash flow of the Company and its subsidiaries as of and for the periods
covered thereby.

 

(9)           Neither the Company nor any of its subsidiaries has sustained
since the respective dates of the latest audited financial statements included
in the Registration Statement and Prospectus any material loss or interference
with its business from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor dispute or court or governmental action,
order or decree, otherwise than as disclosed in or contemplated by the
Registration Statement and Prospectus; and, since the respective dates as of
which information is given in the Registration Statement and Prospectus, there
has not been any material change in the capital stock or long-term debt of the
Company or any of its subsidiaries.

 

(10)         Other than as disclosed in the Prospectus, there are no legal,
governmental or regulatory proceedings pending to which the Company or any of
its subsidiaries is a party or of which any material property of the Company or
any of its subsidiaries is the subject which, taking into account the likelihood
of the outcome, the damages or other relief sought and other relevant factors,
would individually or in the aggregate reasonably be expected to have a Material
Adverse Effect or adversely affect the ability of the Company to issue and sell
the Investor Shares, and no such proceedings are threatened in writing to the
Company or, to the Company’s knowledge, have been contemplated by governmental
or regulatory authorities or threatened by others.

 

5

--------------------------------------------------------------------------------


 

(11)         The Company and each of its subsidiaries have title to all the real
property, and owns all other properties and assets, reflected as owned in the
financial statements included in the Registration Statement and the Prospectus,
subject to no lien, mortgage, pledge, charge or encumbrance of any kind except
those, if any, reflected in such financial statements or disclosed in the
Company’s Commission filings or exhibits thereto, in favor of the Investors in
connection with the Facility Agreements and all amendments thereto, or which are
not material to the Company and its subsidiaries taken as a whole.  The Company
and each of its subsidiaries hold their respective leased real and personal
properties under valid and binding leases, except where the failure to do so
would not reasonably be expected to individually or in the aggregate have a
Material Adverse Effect.

 

(12)         The Company has filed all necessary federal and state income and
franchise tax returns and has paid all taxes shown as due thereon or has filed
all necessary extensions, and there is no tax deficiency that has been, or to
the knowledge of the Company could reasonably be expected to be, asserted
against the Company or any of its properties or assets that would in the
aggregate or individually reasonably be expected to have a Material Adverse
Affect.

 

(13)         There are no holders of securities of the Company having preemptive
rights to purchase Common Stock.  There are no holders or beneficial owners of
securities of the Company having rights to registration thereof whose securities
have not been previously registered or who have not waived such rights with
respect to the registration of the Company’s securities on the Registration
Statement, except where the failure to obtain such waiver would not individually
or in the aggregate reasonably be expected to have a Material Adverse Effect.

 

(14)         The Company is not, and does not intend to conduct its business in
a manner in which it would become, an “investment company” as defined in
Section 3(a) of the Investment Company Act of 1940, as amended.

 

(15)         The Company agrees to execute and deliver the Warrant Amendments
simultaneously with the Closing.

 

5.     Indemnification.

 

(a)   Subject to the limitations and other provisions of this Section 5, the
Company covenants and agrees to indemnify, defend and hold harmless the
Investors and their respective directors, officers, partners, managers,
employees and agents (each, an “Investor Party”) from and against any and all
Losses arising from claims by third parties resulting from, incurred in
connection with or arising out of (but only to the extent of) (a) any breach of
any representation, warranty or covenant of the Company contained herein, or
(b) the failure of the Company to perform any of the Company’s agreements,
covenants or obligations contained herein (other than if any such claim was a
result of a breach by the Investor under this Agreement).  Subject to the
limitations and other provisions of this Section 5, the Investor covenants and
agrees to indemnify, defend and hold harmless the Company from and against (but
only to the extent of) any and all Losses arising from claims by third parties
resulting from, incurred in connection with or arising out of (but only to the
extent of) (a) any breach of any representation or warranty of the Investor
contained herein, or (b) the failure of the Investor to perform any of the
agreements, covenants or obligations of the Investor contained herein.  The term
“Loss” or any similar term shall mean any and all damages, deficiencies, costs,
claims, fines, judgments, amounts paid in settlement, expenses of investigation,
interest, penalties, taxes, assessments, out-of-pocket expenses (including
reasonable attorneys’ and auditors’ fees and disbursements, witness fees and
court costs) but specifically excluding consequential, special, punitive,
multiple and other similar damages.  The party or parties being indemnified are
referred to herein as the “Indemnitee” and the indemnifying party is referred to
herein as the “Indemnitor.”

 

(b)   Indemnification Procedure.

 

(1)           Any party who receives notice of a potential claim that may, in
the judgment of such party, result in a Loss shall use all reasonable efforts to
provide the parties hereto notice thereof within fifteen (15) days of the filing
or other written assertion of any such claim against the Indemnitee, provided
that failure or delay or alleged delay in providing such notice shall not
adversely affect such party’s right to indemnification

 

6

--------------------------------------------------------------------------------


 

hereunder, unless and then only to the extent that such failure or delay or
alleged delay has resulted in actual prejudice to the Indemnitor, including,
without limitation, by the expiration of a statute of limitations.  In the event
that any party shall incur or suffer any Losses in respect of which
indemnification may be sought by such party hereunder, the Indemnitee shall
assert a claim for indemnification by written notice (a “Notice”) to the
Indemnitor stating the nature and basis of such claim.

 

(2)           If indemnification is sought, the Indemnitor shall, if necessary,
retain counsel reasonably satisfactory to the Indemnitee, it being agreed that
Hogan Lovells US LLP is satisfactory, and have the option (i) to conduct any
proceedings or negotiations in connection therewith, (ii) to take all other
steps to settle or defend any such claim (provided that the Indemnitor shall not
settle any such claim without the consent of the Indemnitee which consent shall
not be unreasonably withheld or delayed) and (iii) to employ counsel to contest
any such claim or liability in the name of the Indemnitee or otherwise.  In any
event, the Indemnitee shall be entitled to participate at its own expense and by
its own counsel in any proceedings relating to any third party claim.  The
Indemnitor shall, within fifteen (15) Business Days of receipt of the Notice,
notify the Indemnitee of its intention to assume the defense of such claim.  If
(i) the Indemnitor shall decline to assume the defense of any such claim,
(ii) the Indemnitor shall fail to notify the Indemnitee within fifteen (15)
Business Days after receipt of the Notice of the Indemnitor’s election to defend
such claim or (iii) in the reasonable opinion of counsel for the Indemnitee, the
representation by the same counsel of the Indemnitor and the Indemnitee would be
inappropriate due to actual or potential material differing interests between
such Indemnitee and any other party represented by such counsel in such
proceeding, then in each such case the Indemnitor shall not have the right to
direct the defense of such action on behalf of the Indemnitee and the Indemnitee
shall, at the sole expense of the Indemnitor, defend against such claim;
provided, that the Indemnitee may not settle such claim without the consent of
the Indemnitor (which consent will not be unreasonably withheld or delayed). 
The Indemnitor shall pay for only one separate legal counsel for the
Indemnitees, and such legal counsel shall be selected by the Indemnitor.  The
reasonable expenses of all proceedings, contests or lawsuits in respect of such
claims shall be borne and paid by the Indemnitor if the Indemnitee is entitled
to indemnification hereunder and the Indemnitor shall pay the Indemnitee, in
immediately available funds, the amount of any Losses, within a reasonable time
of the incurrence of such Losses.  Regardless of which party shall assume the
defense or negotiation of the settlement of the claim, the parties agree to
cooperate fully with one another in connection therewith.  Anything in this
Section 5 to the contrary notwithstanding, the Indemnitor shall not, without the
Indemnitee’s prior written consent, settle or compromise any claim or consent to
entry of any judgment in respect thereof which imposes any future obligation on
the Indemnitee or which does not include, as an unconditional term thereof, the
giving by the claimant or plaintiff to the Indemnitee, a release from all
liability in respect of such claim.

 

6.     Conditions.

 

(a)   The obligation of each Investor to purchase and acquire the Investor
Shares hereunder shall be subject to the conditions that:

 

(1)           All representations and warranties of the Company herein shall be
true and correct in all material respects as of and on each of the date of this
Agreement and the date of the Closing;

 

(2)           The Company shall have performed all of its obligations hereunder;
including but not limited to delivery of the certificates for the Series B
Preferred Stock and execution and delivery of the Warrant Amendments;

 

(3)           The Prospectus Supplement shall have been filed with the
Commission pursuant to Rule 424(b) within the applicable time period prescribed
for such filing, no stop order suspending the effectiveness of the Registration
Statement or any part thereof shall have been issued and no proceeding for that
purpose shall have been initiated or threatened by the Commission, and the
Investor shall have received the Prospectus in accordance with the federal
securities laws;

 

(4)           The Investors shall have received an opinion of Gross Hartman LLC,
counsel to the Company, in the form attached as Exhibit E; and

 

7

--------------------------------------------------------------------------------


 

(b)   The obligation of the Company to sell the Investor Shares hereunder shall
be subject to the conditions that:

 

(1)           All representations and warranties and other statements of the
Investors herein shall be true and correct in all material respects as of and on
each of the date of this Agreement and the date of the Closing; and

 

(2)           The Investors shall have performed all of their obligations
hereunder, including application of the Aggregate Purchase Price as provided
herein and execution and delivery of the Direction and Acknowledgement.

 

7.     Miscellaneous.

 

(a)   Binding Agreement; Assignment.  This Agreement shall be binding upon, and
shall inure solely to the benefit of, each of the parties hereto, and each of
their respective heirs, executors, administrators, successors and permitted
assigns, and no other person shall acquire or have any right under or by virtue
of this Agreement.  The Company may not assign any of its rights or obligations
hereunder to any other person or entity without the prior written consent of the
Investors.

 

(b)   Entire Agreement.  This Agreement, including the Schedules and Exhibits
hereto, constitute the entire understanding between the parties hereto with
respect to the subject matter hereof and may be amended only by written
execution by both parties.  Upon execution by the Company and the Investors,
this Agreement shall be binding on each of the parties hereto.

 

(c)           Consent To Jurisdiction.  THIS AGREEMENT SHALL BE ENFORCED,
GOVERNED AND CONSTRUED IN ALL RESPECTS IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEW YORK, WITHOUT GIVING EFFECT TO ITS CONFLICTS OF LAWS PRINCIPLES OTHER
THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF SUCH STATE. 
FURTHERMORE, THE INVESTORS HEREBY IRREVOCABLY SUBMIT TO THE JURISDICTION OF THE
FEDERAL OR STATE COURTS LOCATED IN THE STATE OF NEW YORK IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.  EACH OF THE COMPANY AND THE INVESTORS (AND, TO THE EXTENT PERMITTED BY
LAW, ON BEHALF OF ITS AND THEIR EQUITY HOLDERS AND CREDITORS) HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY CLAIM BASED UPON, ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.

 

(d)           Notices.  Any notice, request or other communication to be given
or made under this Agreement shall be in writing.  Such notice, request or other
communication shall be deemed to have been duly given or made when it shall be
delivered by hand, overnight mail, international courier (confirmed by
facsimile), or electronic mail or facsimile (with a hard copy delivered within
two (2) Business Days) to the Party to which it is required or permitted to be
given or made at such Party’s address specified below or at such other address
as such Party shall have designated by notice to the other Parties.

 

For the Borrower:

 

Array BioPharma Inc.

3200 Walnut Street

Boulder, CO 80301

Attention:

John R. Moore

 

Vice President and General Counsel

Facsimile:

(303) 386-1290

Electronic Mail: john.moore@arraybiopharma.com

 

8

--------------------------------------------------------------------------------


 

with a courtesy copy to:

 

Gross Hartman LLC

The Randolph Center, Suite 601

1877 Broadway Street

Boulder, CO 80303

Facsimile:

303-648-5529

 

 

Electronic mail: carin@grosshartman.com

Attention:

Carin Cutler

 

For the Investors c/o:

 

Deerfield Private Design Fund, L.P.

780 Third Avenue, 37th Floor

New York, New York 10017

Attention: James E. Flynn

Facsimile: (212) 573-8111

Electronic mail: dclark@deerfieldpartners.com

 

with a courtesy copy to:

 

Katten Muchin Rosenman LLP

575 Madison Avenue

New York, New York 10022-2585

Facsimile: (212) 894-5877

Electronic mail: mark.fisher@kattenlaw.com

 

Attention:  Mark I. Fisher

Elliot Press

 

or to such other Person at such other place as the parties shall designate to
one another in writing.

 

(e)   Counterparts.  This Agreement maybe executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one in the same agreement.

 

(f)    Telecopy Execution and Delivery.  A facsimile, telecopy, PDF or other
reproduction of this Agreement may be executed by one or more parties hereto,
and an executed copy of this Agreement may be delivered by one or more parties
by facsimile, e-mail or similar electronic transmission device pursuant to which
the signature of or on behalf of such party can be seen, and such execution and
delivery shall be considered valid, binding and effective for all purposes.  At
the request of any party, all parties agree to execute an original of this
Agreement as well as any facsimile, telecopy or reproduction thereof.  The
parties hereto hereby agree that neither shall raise the execution of facsimile,
telecopy, PDF or other reproduction of this Agreement, or the fact that any
signature or document was transmitted or communicated by facsimile, e-mail or
similar electronic transmission device, as a defense to the formation of this
Agreement.

 

[Signature pages follow]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

COMPANY:

 

 

 

ARRAY BIOPHARMA INC.

 

 

 

 

 

By:

/s/ R. Michael Carruthers

 

Name:

R. Michael Carruthers

 

Title:

Chief Financial Officer

 

 

 

 

 

INVESTORS:

 

 

 

DEERFIELD PRIVATE DESIGN FUND, L.P.

 

 

 

By: Deerfield Capital, L.P., its General Partner

 

 

 

By: J.E. Flynn Capital LLC, its General Partner

 

 

 

 

 

By:

/s/ James E. Flynn

 

Name:

James E. Flynn

 

Title:

President

 

 

 

 

 

DEERFIELD PRIVATE DESIGN

 

INTERNATIONAL, L.P.

 

 

 

By: Deerfield Capital, L.P., its General Partner

 

 

 

By: J.E. Flynn Capital LLC, its General Partner

 

 

 

 

 

By:

/s/ James E. Flynn

 

Name:

James E. Flynn

 

Title:

President

 

[Signature Page to Securities Purchase Agreement]

 

--------------------------------------------------------------------------------


 

 

DEERFIELD PARTNERS, L.P.

 

 

 

By: Deerfield Capital, L.P., its General Partner

 

 

 

By: J.E. Flynn Capital LLC, its General Partner

 

 

 

 

 

By:

/s/ James E. Flynn

 

Name:

James E. Flynn

 

Title:

President

 

 

 

 

 

DEERFIELD INTERNATIONAL LIMITED

 

 

 

 

 

By:

/s/ James E. Flynn

 

Name:

James E. Flynn

 

Title:

Director

 

[Signature Page to Securities Purchase Agreement]

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Purchase Price Per Share of Series B Preferred Stock $2,960.03947.

 

Name of Investor

 

Aggregate
Purchase Price

 

Number
of Shares of
Series B
Preferred Stock
to be
Purchased
by
Investor*

 

 

 

 

 

 

 

Deerfield Private Design Fund, L.P.

 

$

11,490,873

 

3,882

 

 

 

 

 

 

 

Deerfield Private Design International, L.P.

 

$

18,509,127

 

6,253

 

 

 

 

 

 

 

Total:

 

$

30,000,000

 

10,135

 

 

--------------------------------------------------------------------------------

*  Each share of Series B Preferred Stock is convertible into 1,000 shares of
Common Stock.

 

--------------------------------------------------------------------------------


 

Exhibit A

 

[Certificate of Designations]

 

--------------------------------------------------------------------------------


 

Exhibit B

 

[Letter Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit C

 

DIRECTION AND ACKNOWLEDGEMENT

 

Reference is made to (l) the Securities Purchase Agreement (the “Securities
Purchase Agreement”), dated as of May 2, 2011, by and between Array BioPharma
Inc., a Delaware corporation (“Array”), and Deerfield Private Design Fund, L.P.,
a Delaware limited partnership, Deerfield Private Design International, L.P., a
Delaware limited partnership, Deerfield Partners, L.P., a Delaware limited
partnership and Deerfield International Limited, a British Virgin Island
corporation (collectively, the “Investors”), and (2) the Letter Agreement, dated
as of May 2, 2011, between Array and the Investors (the “Letter Agreement”).

 

Array hereby directs the Investors to apply, and the undersigned Investors
hereby confirm the application of, the Aggregate Purchase Price payable by the
Investors under the Securities Purchase Agreement to pay an aggregate of
$30,000,000 of the outstanding principal balance (which shall not include the
principal amount added to the Old Notes pursuant to the definition of Interest
Rate contained in the 2008 Facility Agreement (as defined in the Securities
Purchase Agreement)) under the Facility Agreements (as defined in the Securities
Purchase Agreement) in the amounts and with respect to the Promissory Notes set
forth on Schedule I attached hereto as contemplated by Section 1 of the Letter
Agreement.

 

 

ARRAY BIOPHARMA INC.

 

 

 

By:

 

 

Name:

R. Michael Carruthers

 

Title:

Chief Financial Officer

 

 

 

 

 

DEERFIELD PRIVATE DESIGN FUND, L.P.

 

 

 

By: Deerfield Capital, L.P., its General Partner

 

By: J.E. Flynn Capital LLC, its General Partner

 

 

 

By:

 

 

Name:

James E. Flynn

 

Title:

President

 

 

 

 

 

DEERFIELD PRIVATE DESIGN

 

INTERNATIONAL, L.P.

 

 

 

By: Deerfield Capital, L.P., its General Partner

 

By: J.E. Flynn Capital LLC, its General Partner

 

 

 

By:

 

 

Name:

James E. Flynn

 

Title:

President

 

--------------------------------------------------------------------------------


 

 

DEERFIELD PARTNERS, L.P.

 

 

 

By: Deerfield Capital, L.P., its General Partner

 

By: J.E. Flynn Capital LLC, its General Partner

 

 

 

By:

 

 

Name:

James E. Flynn

 

Title:

President

 

 

 

 

 

DEERFIELD INTERNATIONAL LIMITED

 

 

 

By:

 

 

Name:

James E. Flynn

 

Title:

Director

 

--------------------------------------------------------------------------------


 

SCHEDULE I

TO

DIRECTION AND ACKNOWLEDGEMENT

 

Note

 

Application of
Proceeds

 

 

 

 

 

Old Note(1) issued to Deerfield Private Design Fund, L.P.

 

$

7,660,000.00

 

 

 

 

 

New Note(1) issued to Deerfield Private Design Fund, L.P.

 

$

3,830,000.00

 

 

 

 

 

Old Note issued to Deerfield Private Design International, L.P.

 

$

12,340,000.00

 

 

 

 

 

New Note issued to Deerfield Private Design International, L.P.

 

$

6,170,000.00

 

 

 

 

 

Total

 

$

30,000,000.00

 

 

--------------------------------------------------------------------------------

(1)  As defined in the 2009 Facility Agreement.

 

--------------------------------------------------------------------------------


 

Exhibit D

 

[Form of Stock Certificate for Series B Convertible Preferred Stock]

 

PB-«Certificate#»

Incorporated Under the Laws
of the State of Delaware

*«#Shares»*

 

ARRAY BIOPHARMA INC.

 

Series B Convertible Preferred Stock, Par Value $.001 Per Share

 

THIS CERTIFIES THAT «Shareholder» is the record holder of «NumShares»
(«#Shares») shares of the Series B Convertible Preferred Stock, par value $.001,
of ARRAY BIOPHARMA INC. transferable only on the books of the Corporation by the
holder, in person or by duly authorized attorney, upon surrender of this
Certificate properly endorsed.

 

A statement of the rights, preferences, privileges and restrictions granted to
or imposed upon the respective classes or series of shares of stock of the
Corporation, and upon the holder thereof as established by the Certificate of
Incorporation or by any certificates of amendment and the number of shares
constituting each series and the designations thereof, may be obtained by any
stockholder upon request and without charge at the principal office of the
Corporation.

 

IN WITNESS WHEREOF, the Corporation has caused this Certificate to be signed by
its duly authorized officers this      day of May, 2011.

 

 

 

 

 

John R. Moore, Secretary

 

Robert E. Conway, Chief Executive Officer

 

--------------------------------------------------------------------------------


 

Exhibit E

 

[Form of Opinion]

 

1.               The Investor Shares have been duly authorized, and upon
issuance and delivery against payment therefor in accordance with the terms of
the Securities Purchase Agreement, the Investor Shares will be validly issued,
fully paid and nonassessable.

 

2.               The Conversion Shares have been duly authorized, and when
issued upon conversion in accordance with the terms of the Series B Preferred
Stock, will be validly issued, fully paid and nonassessable.

 

--------------------------------------------------------------------------------